              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERNESTO A. RAMIREZ,                       :
    Plaintiff                             :          No. 1:18-cv-2208
                                          :
             v.                           :          (Judge Rambo)
                                          :
UNITED STATES OF AMERICA,                 :
    Defendant                             :

                               MEMORANDUM

      This matter is before the Court pursuant to Plaintiff Ernesto A. Ramirez

(“Plaintiff”)’s motion for a preliminary injunction. (Doc. No. 44.) The motion is

fully briefed and ripe for disposition.

I.    BACKGROUND

      On November 14, 2018, Plaintiff, who was then proceeding pro se and was

incarcerated at the United States Penitentiary in Lewisburg, Pennsylvania (“USP

Lewisburg”), initiated the above-captioned action by filing a complaint pursuant to

the Federal Tort Claims Act (“FTCA”), seeking compensation for medical injuries

sustained after he contracted salmonella. (Doc. No. 1.) Counsel subsequently

appeared on Plaintiff’s behalf. (Doc. No. 12.) The United States has “take[n]

responsibility for [Plaintiff] contracting salmonella while an inmate at Lewisburg.”

(Doc. No. 23 at 1.) The parties agree that Plaintiff suffered a “colon rectal prolapse,

and required surgery,” as a result. (Id.) Thus, the “only issue in dispute is

[Plaintiff’s] injury and the extent of his injury.” (Id.) A bench trial was initially
scheduled for January 21, 2021; however, the bench trial and all related pretrial

deadlines were continued generally because of the COVID-19 pandemic. (Doc. No.

41.)

       Plaintiff filed his motion for a preliminary injunction on April 7, 2021. (Doc.

No. 44.) In his motion, Plaintiff argues that his “access to adequate medical care, as

required by the medical standard of care and the Eighth Amendment to the United

States Constitution, including consultation with a qualified surgeon, and surgery if

recommended, is being denied by the United States of America’s refusal to provide

him adequate care.” (Id. at 1.) Plaintiff argues that over thirty-eight (38) months

have passed since “the partial rectal prolapse re-occurred” and that the prolapse is

worse. (Id. at 4.) He indicates that he is scheduled for a consultation with a

colorectal surgeon “at some point in the future, with a target date of 6/23/2021—

over three and a half years after the relapse was first diagnosed.” (Id.) Plaintiff

acknowledges that “this litigation does not directly state a claim for a delay in care

of his recurrent rectal prolapse.” (Id. at 7.) He asserts, however, that “because one

of [his] contentions is that an aspect of the harm he endured is the rectal prolapse he

is currently suffering with, it is appropriate for him to seek injunctive relief for care

of that prolapse as an aspect of his underlying claims in this case.” (Id. at 8.) As

relief, Plaintiff seeks a preliminary injunction in the form of an Order “requir[ing]

                                           2
the United States to promptly send him to a colorectal surgeon for consultation and

surgical repair of his rectal prolapse.” (Id. at 9.)

II.   STANDARD OF REVIEW

      Preliminary injunctive relief is extraordinary in nature and is discretionary

with the trial judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311

(E.D. Pa. 1993) (citing Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp.

542 (M.D. Pa. 1973)). In determining whether to grant a motion seeking preliminary

injunctive relief, courts within the Third Circuit consider the following four factors:

(1) the likelihood that the applicant will prevail on the merits; (2) the extent to which

the movant is being irreparably harmed by the conduct complained of; (3) the extent

to which the non-moving party will suffer irreparable harm if the preliminary

injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d

Cir. 1992) (citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d

Cir. 1990)). To prove “irreparable injury” a plaintiff must demonstrate actual and

immediate injury rather than a possibility of future harm. See Continental Group,

Inc. v. Amoco Chemical Corp., 614 F.2d 351, 359 (3d Cir. 1980). It is the moving

party that bears the burden of demonstrating these factors.           See Dorfman v.

Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993). “The

                                            3
relevant inquiry is whether the movant is in danger of suffering irreparable harm at

the time the preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley,

753 F.2d 1244, 1264 (3d Cir. 1985). Furthermore, “there must be a relationship

between the injury claimed in the party’s motion and the conduct asserted in the

complaint.” See Ball v. Famiglio, 396 F. App’x 836, 837 (3d Cir. 2010) (internal

quotation marks omitted) (quoting Little v. Jones, 607 F.3d 1245, 1251 (10th Cir.

2010)).

      Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not

merely serious or substantial,’ and it ‘must be of a peculiar nature, so that

compensation in money cannot atone for it.’” See ECRI v. McGraw-Hill, Inc., 809

F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v. Hills, 558 F.2d 179, 181 (3d Cir.

1977)). “In order to demonstrate irreparable harm the plaintiff must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the

plaintiff from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797,

801 (3d Cir. 1989). “The key word in this consideration is irreparable. . . . The

possibility that adequate compensatory or other corrective relief will be available at

a later date, in the ordinary course of litigation, weighs heavily against a claim of




                                           4
irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90 (1974) (emphasis in

original).

III.   DISCUSSION

       The United States first argues that Plaintiff’s motion is inappropriate because

it is not related to his underlying complaint. (Doc. No. 46 at 20-22.) The Court

agrees with the United States. As noted supra, Plaintiff has brought suit under the

FTCA for damages caused by the United States’ negligence, which led him to

contract salmonella. In his motion for a preliminary injunction, however, Plaintiff

asserts that Bureau of Prisons (“BOP”) officials have violated his Eighth

Amendment rights by failing to provide adequate medical care in a timely fashion.

The United States properly notes that such a claim can be brought only as an action

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), against BOP officials in their individual capacities. Moreover,

“[i]njunctive relief is not appropriate under the FTCA. The FTCA specifically

provides for monetary relief and does not authorize injunctive relief.” See Doolin v.

United States, No. 2:20-cv-111, 2020 WL 6673381, at *2 (E.D. Ark. Nov. 12, 2020);

see also Maxwell v. United States, No. 4:08-cv-1300, 2008 WL 4609996, at *1

(M.D. Pa. Oct. 14, 2008) (noting that injunctive relief is not available under the

FTCA); Turtzo v. United States, 347 F. Supp. 336, 339 (E.D. Pa. 1972) (noting that

                                          5
the FTCA does not “authorize injunctive relief against the United States”). Thus,

Plaintiff has not demonstrated a “relationship between the injury claimed in [his]

motion and the conduct asserted in the complaint.” Ball, 396 F. App’x at 837; see

also Muhammad v. Dir. of Corr., No. CIV S-07-0375, 2009 WL 161075, at *1 (E.D.

Cal. Jan. 22, 2009) (noting that preliminary injunctive relief is not for prisoners to

use to regulate “in every way, every day, the terms and conditions of [their]

confinement simply because they are ‘in court’ and regardless of the relation of the

activity desired to be stopped with the claim in the complaint”).

        In any event, the exhibits the United States has submitted with their brief in

opposition indicate that Plaintiff will receive the relief he seeks in the near future.

The United States has submitted a declaration from Syed Fateh-Hyder, MD, the

acting Clinical Director at USP Thomson in Thomson, Illinois, where Plaintiff is

currently incarcerated. (Doc. No. 46-2.) Dr. Fateh-Hyder avers that Plaintiff was

seen by a general surgeon on July 6, 2020, and that the surgeon indicated that

Plaintiff’s “prolapse was mild grade one to two and reduced spontaneously.” (Id.

¶ 8.)    The surgeon noted that if Plaintiff “wanted to proceed with surgical

intervention, [he] would need to see a colorectal surgeon.” (Id.) Plaintiff made no

further complaints until February 22, 2021, when he indicated that he wanted to

consult with a colorectal surgeon. (Id. ¶ 10.) Dr. Fateh-Hyder approved the

                                           6
consultation. (Id. ¶ 10.) The consultation was scheduled with routine priority

because Plaintiff’s “prolapse does not protrude through the anus and there is no

descent of the muscular layer.” (Id. ¶ 11) Because of the routine priority and

“because of the limited capacity in the rural hospitals serving the area, the target date

for that consultation to occur is June 23, 2021.” (Id.)

      Overall, even if Plaintiff’s request for injunctive relief were related to the

injury claimed in his complaint, nothing before the Court suggest that he will suffer

irreparable harm if injunctive relief is not granted. See Instant Air Freight Co., 882

F.2d at 801. The medical records attached to the United States’ response indicate

that Plaintiff is receiving medical care for his prolapse and is scheduled to receive

the very consultation he seeks by June 23, 2021. Plaintiff, therefore, has not

demonstrated irreparable harm and that a preliminary injunction is “the only way of

protecting [him] from harm.” Id.; see also Sampson, 415 U.S. at 90.

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for a preliminary injunction

(Doc. No. 44) will be denied. An appropriate Order follows.

                                               s/ Sylvia H. Rambo
                                               United States District Judge

Date: May 6, 2021


                                           7
